IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-11226
                        Conference Calendar



CHARLES DEWAYNE THORNTON,

                                         Plaintiff-Appellant,

versus

DAVID W. WILLIAMS, Etc.; ET AL.,

                                         Defendants,

DAVID W. WILLIAMS, Sheriff,
Tarrant County; SCOTT WISCH, Judge,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CV-1493-A
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Charles Dewayne Thornton, Texas inmate #0541804, proceeding

pro se and in forma pauperis, appeals the district court’s

dismissal of his 42 U.S.C. § 1983 complaint.   Thornton contends

that the defendants violated prison policy by opening his legal

mail outside of his presence and by delaying for five days the

return of the mail.   Thornton also contends that the district

court abused its discretion by denying his motion for an

injunction against Judge Wisch.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11226
                                 -2-

     The violation of a prison regulation that requires a

prisoner’s presence when incoming legal mail is opened and

inspected does not implicate constitutional concerns.      See Brewer

v. Wilkinson, 3 F.3d 816, 825 (5th Cir. 1993).      Because Thornton

has not shown actual injury as a result of a delay in the return

of his legal mail, he has not demonstrated a violation of his

constitutional right of access to the court.     See Ruiz v. United

States, 160 F.3d 273, 275 (5th Cir. 1998).

     Federal courts are prohibited from granting an injunction to

stay state court proceedings.   28 U.S.C. § 2283.    The suppression

of evidence in a criminal proceeding would require the district

court to issue a writ of mandamus to a state judge, which would

be improper.   See, e.g., Mayfield v. Klevenhagen, 941 F.2d 346,

348 (5th Cir. 1991).

     Accordingly, the district court did not err in dismissing

Thornton’s civil rights complaint.   Though the district court did

not identify the specific grounds for its dismissal under 28

U.S.C. § 1915(e) and 28 U.S.C. § 1915A(b), the district court’s

order shows that the dismissal was for either frivolousness or

failure to state a claim.   We affirm.

     The district court’s dismissal of Thornton’s complaint

counts as one strike for purposes of 28 U.S.C. § 1915(g).        See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).     We

caution Thornton that once he accumulates three strikes, he may

not proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.      See 28 U.S.C.

§ 1915(g).
                         No. 00-11226
                              -3-

    AFFIRMED; SANCTION WARNING ISSUED; ALL OUTSTANDING MOTIONS

DENIED.